DETAILED ACTION
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1799.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11, in the reply filed on 12/16/2020 is acknowledged.

Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.

Information Disclosure Statement
The information disclosure statement dated 2/12/2019 has been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: “the first side surface” at lines 2 and 3 lack antecedent basis.  Note claim 1 only recites “a surface” and “a side surface”.
Claim 3: The recitation of “a third side” is indefinite because it is not clear how this side relates to the previously recited surfaces and sides surfaces of the housing.
Claim 6: This claim is indefinite based on its dependency from indefinite claim 3 and it does not cure the deficiencies of claim 3.
Claim 9: “the second side surface” at line 2 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 8 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Kawai et al.(US 2003/0201022).
With respect to claim 1, the reference of Kawai et al. discloses a device (See Fig. 20(a) reproduced below) that is structurally capable of encapsulating cells within microparticles which includes a housing (1) which includes a horizontal plane and a vertical plane extending through the housing; a first inlet port (2) positioned on a surface of the housing; a first inlet channel (3) in fluid communication with the first inlet port, the first inlet channel extending through the housing at an angle to the horizontal plane; a second inlet port (4) positioned on a surface of the housing; a second inlet channel in fluid communication with the second inlet port and positioned below the first inlet channel, the second inlet channel extending through the housing at an angle to the horizontal plane and meeting the first inlet channel at a junction (6); an outlet channel (7) in fluid communication with the first and second inlet channels, the outlet channel extending away from the first and second inlet channels, through the housing, and to an outlet port (8) on a surface of the housing.  Note, nothing in the language of claim 1 precludes that the surface for the first inlet port, the second inlet port and the outlet port cannot all be provided on the same surface of the housing.


    PNG
    media_image1.png
    562
    559
    media_image1.png
    Greyscale
With respect to claim 8, the reference of Kawai et al. discloses that the width of the outlet channel can increase as it extends away from the junction (Figs. 32(f) and 32(h)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al.(US 2003/0201022) in view of Bartsch et al.(US 8,563,325).
The reference of Kawai et al. has been discussed above with respect to claim 1.
Claim 2 differs by reciting that the housing has an upper surface and a lower surface wherein the first inlet port is provided on the upper surface and the second inlet port is provided on the lower surface rather than on side surface.
The reference of Bartsch et al. discloses that it is known in the art to provide inlet ports on a side surface of a housing (Fig. 14A) and provide the outlet port on the edge or peripheral surface.  The reference also states that “Any combination of top or bottom surface or edge connections is appropriate for said inlets and said outlet in such a microfluidic system, and such connections to external fluid handling devices or systems may be readily implemented by techniques common to the art” (col. 10, lines 54-58).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al.(US 2003/0201022) in view of Kawano et al.(US 2005/0103690).
The reference of Kawai et al. has been discussed above with respect to claim 1.
Claim 3 differs by reciting that the device include a mirror attached to a side of the housing.
The reference of Kawano et al. discloses that it is known in the art to provide a microfluidic which includes droplets with a droplet or particle detection area (Fig. 13).  The reference discloses that the droplets or particles can be interrogated within the microchannel using a mirror structure (¶[0092]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a mirror for the known and expected result of providing an art recognized means for detecting the presence of droplets or microparticles within the microfluidic channel.

14.	Claims 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al.(US 2003/0201022) in view of Hong et al.(Biomed. Mater.).
The reference of Kawai et al. has been discussed above with respect to claim 1.

The reference of Hong et al. discloses that it is known in the art to provide first and second inlet channels which are parallel to the vertical plane (Figs. 2 and 3) and wherein the outlet channel is perpendicular to the inlet channels (Figs. 2 and 3).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the inlet channels in the manner suggested by Hong et al. for the known and expected result of providing an alternative means recognized in the art to achieve the same result, formation of droplets within a microfluidic device.
With respect to the claimed narrowing diameters at the junction, the reference of Hong et al. discloses that use of tapers and steps for narrowing at the junction (Figs. 2 and 3). 
In the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum construction of the junction region while maintaining the efficiency of the droplet formation system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al.(US 2003/0201022) in view of Kawano et al.(US 2005/0103690) taken further in view of Hong et al.(Biomed. Mater.).
The combination of the references of Kawai et al. and Kawano et al. has been discussed above with respect to claim 3.
Claim 6 differs by reciting that the first and second inlet channels narrow at the junction.

In the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum construction of the junction region while maintaining the efficiency of the droplet formation system.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al.(US 2003/0201022).
The reference of Kawai et al. has been discussed above with respect to claim 1.
With respect to claim 9, while the reference of Kawai et al. discloses that the outlet channel can be 3cm in length, claim 9 requires a length of 5-20cm.
In the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide a channel of a slightly longer length for the known and expected result of allowing the formed microparticles an extended length of time within the housing before exiting the device into the collection tank such that polymerization time of the particles could be extended.
With respect to claim 11, while the reference of Kawai et al. is silent with respect to a frame including tubes and wires, it would have been well within the purview of one having ordinary skill in the art to provide the system of the primary reference with an interface structure for connecting tubes and/or wires which interface with the ports of the device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al.(US 2003/0201022) in view of Ismagilov et al.(US 2006/0003439).

Claim 10 differs by reciting that the outlet channel includes a cylindrical portion.
The reference of Ismagilov et al. discloses that a microfluidic device similar to that of the primary reference can include channels of many shapes; however, circular is preferred because it facilitates the transport of plugs and reduces coalescence of the plugs (¶[0072]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ a circular or cylindrical channel for the known and expected result of providing better flow within the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB